Citation Nr: 1452852	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C., in July 2013.  A transcript of that hearing has been associated with the claims file.

The case was remanded for further development in January 2014 and has since been returned to the Board for appellate review.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  

FINDING OF FACT

The Veteran's current degenerative disc disease and degenerative joint disease are related to his military service.


CONCLUSION OF LAW

Degenerative disc disease and degenerative joint disease were incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed that his back problems began after an in-service injury that he sustained while he was working on the flight deck unloading A6A fuel tanks.  He has stated that one tank was extremely heavy and caused him to injure his back attempting to lower the weight.  He has also asserted that he continued to experience back problems since that injury in service. 

The Veteran's service treatment records show that he was found to have a normal spine during his enlistment examination.  However, he later reported experiencing back pain off and on at an appointment in February 1973.  He also complained of recurrent back pain at an appointment in December 1974.  In fact, an intermittent back problem was noted at his March 1975 separation examination.    

At his July 2013 hearing, the Veteran testified that he self-treated his back problems since service until he sought medical treatment in 2002.  The Board finds the Veteran to be competent and credible in his statements regarding his in-service symptoms and continuity of symptomatology, and there is no reason to doubt him other than the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, the reported history has remained consistent through the course of the appeal.

The Board does acknowledge that there are negative nexus opinions regarding the etiology of the Veteran's current back disorder.  In particular, a September 2008 VA examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the lumbar spine and opined that such injuries were not related to service.  However, the examiner did not provide any rationale.  Thus, the opinion has limited probative value.

An April 2010 VA examiner also opined that the Veteran's lumbar spine disorder was not related to his military service.  However, the examiner based this opinion on the fact that there was no evidence of chronicity.  As discussed above, the Board finds the Veteran's reports of continuity of symptomatology to be credible.  Therefore, this opinion also has limited probative value.

Following a remand by the Board for further development, the Veteran was afforded another VA examination in February 2014.  However, that examination was inadequate, as the examiner provided a negative opinion, but then noted that he was unable to comment further without resorting to mere speculation.  An addendum opinion was obtained in August 2014.  The same examiner later provided a more detailed rationale in support of his negative opinion, opining that the Veteran's lumbar spine disorder was more likely due to aging, obesity, and an inheritable gene mutation.  However, there was no discussion of the Veteran's lay statements regarding the onset and continuity of the back disorder.

Review of the Veteran's claims file shows that his VA and private medical records and his Social Security Administration records document a lumbar spine disorder, but they do not provide any opinions with regard to etiology.  A VA medical record for an appointment in June 2003 does note that the Veteran experienced low back pain after a car accident at the age of thirty.  However, other medical records document that the Veteran reported experiencing low back pain since service.  Thus, the evidence suggests that he may have had a lumbar spine disorder prior to any car accident.    

The Board finds that the Veteran's credible testimony is the most probative evidence in this case, especially in light of the notations in service documenting the recurrent nature of the Veteran's back disorder and the fact that his back problem was noted upon separation from service.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to the onset of the Veteran's current low back disorder in service.  Accordingly, service connection is warranted for this disorder.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).





ORDER

Service connection for degenerative disc disease and degenerative joint disease is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


